IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                             No. 00-21027
                                           Summary Calendar



TERRY E. HARTMAN; JON G. THORNE,

                                                                                      Plaintiffs-Appellants,

versus

TEXACO, INC.,

                                                                                      Defendant-Appellee.

                          ---------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                       USDC No. H-99-CV-2757
                          ---------------------------------------------------------
                                           September 12, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

         Terry Hartman and Jon Thorne appeal the district court’s entry of summary judgment in favor

of defendant Texaco. Appellants first argue that the district court erred in denying their motion for

remand because their state-law claims were not preempted by ERISA. The district court did not err

in determining that ERISA completely preempted the appellants’ state-law claims. See Whittemore

v. Schlumberger Technology Corp., 976 F.2d 922, 923 (5th Cir. 1992); Perdue v. Burger King Corp.,

7 F.3d 1251, 1253 n.5 (5th Cir. 1993). Because ERISA preempted the appellants’ claims, the district

court also did not err in granting the appellee’s motion for summary judgment.

         The appellants further argue that the district court erred in determining that diversity

jurisdiction existed. Because the district court did not err in determining that ERISA completely


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
preempted the appellants’ state-law claims, it did not err in declining to remand the case, and there

is no need to consider this argument.

       The appellants’ final argument is that there were genuine issues of material fact precluding

the entry of summary judgment. These alleged factual disputes are irrelevant to the issue whether

ERISA preempted the appellants’ state-law claims and are thus not material to the district court’s

entry of summary judgment in favor of Texaco.

       The appellants have not shown that the district court erred in determining that it had subject-

matter jurisdiction over the case or in granting Texaco’s motion for summary judgment. Accordingly,

the judgment of the district court is AFFIRMED.